*
          PD-0064&0065&0066&0067-15
    John Brown

    From:                            R. Scott Shearer <shearerlegal@yahoo.com>
                                                                                                      «£*{/
                                                                                                <J tf^y'V k<
    Sent:                            Thursday, February 12, 2015 9:57 AM
    To:                              John Brown
    Subject:                         Emergency motions to extend brief, PDR's
    Attachments:                     Picturel.jpg; Picture2.jpg; Picture3.jpg; Picture4.jpg; MP- shea^r^^Jj^jeDOrt^^

                                                                                                  FEB 12 2015

    Dear Mr. Brown,
                                                                                              Abel Acosta. Cler
           I am writing to request an emergency motion to extend time to file brief in the case of Juan Balderas v.
    State of Texas No. AP-77,036 (past due January 20) and emergency motions to extend time to file PDR in the
    cases of Raymond Buchanan PD-0063-15 and Wydell Dixon PD-0064-15, 0065, 0066, 0067 (both currently due
    February 16). I am currently in the hospital. The hospital information is as follows:
                                                                                              FILED IN
    College Station Medical Center                                                  C0URT QF CR|M|NAL APPEALS
    1604 Rock Prairie Road
    College Station, TX 77845                                                                FEB 12 2015
    (979) 764-5100
    Room 282                                                                              Abel Acosta, Clerk
            The saga with my foot began in October of last year. I wore some ill-fitting boots which rubbed a spot
    on the bottom of my foot that was the site of an old plantar wart. This caused an infection of the foot,
    (picture 1). The first doctor successfully treated the surface infection with antibiotics. However, two
    abscesses remained on the bottom of the foot, (picture 2). Treatment was attempted with 2 different sets of
    antibiotics and then 2 outpatient surgeries to pack the abscesses. Even though 2 cultures turned up negative,
    treatment proved unsuccessful, (picture 3). In January, Iwas given an MRI (see attached) and it was
    discovered that the infection had spread into the bones ("Osteomyelitis"). On February 9th Iwas admitted to
    the hospital and on February 10th I underwent surgery. The two sesamoid bones on the bottom of my foot
    were removed along with about a %inch of bone from the joint and portions of diseased tendon. This
    morning the culture from the bones came back positive for staph. They are running further tests to determine
    if the infection is MRSA, an antibiotic resistant form of staph infection. I have been given multiple IV
    antibiotics at the hospital, (picture 4). I was told this morning that upon my release from the hospital, I will be
    required to undergo a further 6 weeks of IV antibiotics at home and will have an external catheter for this
    purpose. I will also be non-weight bearing with respect to the foot
             Since October, I have seen 1 physician's assistant, 1 general outpatient surgeon, 1 podiatrist, 2
    pathologists and 1 endocrinologist. This does not include the physician staff at the hospital. I have also lost 20
    pounds. Since October I have not been able to walk except for short distances and only with difficulty.
    Because of the throbbing pain, I cannot sit down either unless my foot remains elevated. I have been able to
    work on a limited basis by using a computer while lying in bed. I was able to complete and file a pro bono PDR
    in the case of ValdemarBautista (PD-1657-14) on January 28. However, I have discovered that writing in bed
    is a much slower process than writing at my desk. As a result of this limitation, as well as the time required to
    visit doctors, grogginess from medication, and the disruptions in my sleep, I have fallen behind schedule with
    my briefs. I estimate that the Balderas brief is approximately 85% done. The Buchanan PDR is 50% complete
 V
and the Dixon PDR I have not yet begun. I would appreciate any further time that could be given to complete
these tasks and I thank you for your kind attention to this matter.

Sincerely,

R. Scott Shearer